[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Goebl, Slip Opinion No. 2018-Ohio-5.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                           SLIP OPINION NO. 2018-OHIO-5
                        DISCIPLINARY COUNSEL v. GOEBL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Disciplinary Counsel v. Goebl, Slip Opinion No.
                                     2018-Ohio-5.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Rules for the Government of the Bar—Conditionally stayed six-month
        suspension.
  (No. 2017-1083—Submitted September 13, 2017—Decided January 2, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2016-054.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Michael Joseph Goebl, of Akron, Ohio, Attorney
Registration No. 0080489, was admitted to the practice of law in Ohio in 2006.
        {¶ 2} On November 4, 2016, relator, disciplinary counsel, filed a complaint
against Goebl with the Board of Professional Conduct. Relator alleged that Goebl
                                SUPREME COURT OF OHIO




violated Prof.Cond.R. 8.1(b) by knowingly failing to respond to demands for
information and that he violated Gov.Bar R. V(9)(G) by neglecting or refusing to
assist in relator’s investigation of the allegations in the complaint. The parties
entered into stipulations of fact, misconduct, and aggravating and mitigating factors
and proposed a sanction consisting of a six-month suspension, fully stayed on
conditions.
           {¶ 3} Based on the parties’ stipulations, a panel of the board found by clear
and convincing evidence that Goebl committed the charged violations and
recommended that he be suspended from the practice of law for six months with
the suspension fully stayed on conditions. The board adopted the panel’s findings
and recommendation and further recommended that Goebl be ordered to pay the
costs of the proceedings. We adopt the board’s report in its entirety and suspend
Goebl from the practice of law for six months, fully stayed on conditions.
                                       Misconduct
           {¶ 4} Goebl’s misconduct is solely the result of his failure to cooperate with
relator’s investigation of the overdraft of his Interest on Lawyer’s Trust Account
(“IOLTA”), following the theft and fraudulent issuance of his IOLTA checks by a
third party. On January 6, 2016, relator sent a letter of inquiry to Goebl inquiring
about the overdraft of his IOLTA. Goebl timely replied to the letter; however, his
response did not include most of the information requested. He later advised relator
that he would send additional responsive information within ten days, but he failed
to do so. And he failed to respond to multiple voicemail messages left for him by
relator.
           {¶ 5} On April 28, 2016, relator sent Goebl a letter requesting that he
immediately provide the information requested in the January 6, 2016 letter.
Although relator sent the letter by e-mail and regular first-class U.S. Mail to the
addresses that Goebl had provided to the Office of Attorney Services, Goebl did




                                             2
                                January Term, 2018




not respond to those communications or a follow-up letter sent by certified mail in
June 2016.
       {¶ 6} On July 20, 2016, relator sent Goebl a subpoena duces tecum
compelling his attendance at a deposition on August 18, 2016. Although Goebel
never notified relator that he either would be unable or did not intend to appear, he
failed to appear for the deposition and failed to respond to a voicemail message
inquiring about his whereabouts. Relator personally delivered a subpoena duces
tecum to Goebl at his place of employment compelling his attendance at a second
attempted deposition on September 27, 2016. But again Goebl failed to appear or
respond in any respect.
       {¶ 7} In January 2017, Goebl was evaluated by Jann K. Miller, Ph.D., and
diagnosed with adjustment disorder with anxiety. He appeared at relator’s office
for a deposition in April 2017 and has since cooperated with relator’s investigation
of the overdraft of his IOLTA account.
       {¶ 8} The parties stipulated and the board found by clear and convincing
evidence that Goebl’s conduct violated Prof.Cond.R. 8.1(b) (failure to respond to
demands for information by relator) and Gov.Bar R. V(9)(G) (neglecting or
refusing to assist in relator’s investigation). We agree with the board’s findings of
misconduct.
                                     Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), any other relevant
factors, and the sanctions imposed in similar cases.
       {¶ 10} Here, the parties stipulated and the board found that Goebl’s lack of
cooperation with the investigative stages of the disciplinary process is an
aggravating factor in this case. See Gov.Bar R. V(13)(B)(5).




                                         3
                             SUPREME COURT OF OHIO




       {¶ 11} The parties stipulated and the board found the following mitigating
factors: the absence of a prior disciplinary record, the absence of a dishonest or
selfish motive, and full and free disclosure to the board and a cooperative attitude
toward these proceedings. See Gov.Bar R. V(13)(C)(1), (2), and (4). Although
Goebl has agreed to undergo an evaluation and actively engage in treatment with
the Ohio Lawyers Assistance Program (“OLAP”), he has not presented any
evidence that his diagnosed mental-health disorder contributed to his misconduct.
Therefore, the board did not accord any mitigating weight to his diagnosed mental-
health disorder. See Gov.Bar R. V(13)(C)(7).
       {¶ 12} In support of its recommended sanction, the board cited several cases
in which a respondent’s conduct was limited to failing to cooperate with a
disciplinary investigation. In such cases, this court has imposed sanctions ranging
from a public reprimand to an actual suspension from the practice of law. See, e.g.,
Lorain Cty. Bar Assn. v. Paterson, 98 Ohio St. 3d 446, 2003-Ohio-1638, 786 N.E.2d
874 (publicly reprimanding an attorney for failing to respond to a disciplinary
investigation when no aggravating factors were present); Cleveland Bar Assn. v.
James, 109 Ohio St. 3d 310, 2006-Ohio-2424, 847 N.E.2d 438 (imposing a one-
year suspension for an attorney’s failure to cooperate with a disciplinary
investigation or to respond to a formal complaint).
       {¶ 13} We have typically imposed an actual suspension only when the
respondent had prior discipline or completely failed to cooperate in the disciplinary
process. See, e.g., James at ¶ 9-10; Cleveland Bar Assn. v. Jaffe, 121 Ohio St. 3d
260, 2009-Ohio-763, 903 N.E.2d 628; Disciplinary Counsel v. Bunstine, 144 Ohio
St.3d 115, 2015-Ohio-3729, 41 N.E.3d 384. But we have often imposed fully
stayed suspensions when the aggravating factors outweigh the mitigating factors or
when there is a need to address a respondent’s mental health. See, e.g., Geauga
Cty. Bar Assn. v. Corrigan, 130 Ohio St. 3d 84, 2011-Ohio-4731, 955 N.E.2d 984;




                                         4
                                January Term, 2018




Disciplinary Counsel v. Walton, 147 Ohio St. 3d 357, 2016-Ohio-7468, 65 N.E.3d
748.
         {¶ 14} After independently reviewing the record, we agree with the parties,
the panel, and the board that the appropriate sanction in this case is a suspension
stayed on conditions that include participation in OLAP.
         {¶ 15} Accordingly, we suspend Michael Joseph Goebl from the practice of
law for six months with the suspension fully stayed on the conditions that Goebl
(1) submit to a mental-health evaluation conducted by the Ohio Lawyers Assistance
Program within 30 days of the date of this decision, (2) fully comply with any and
all treatment recommendations resulting from that evaluation, and (3) engage in no
further misconduct. If Goebl fails to comply with a condition of the stay, the stay
will be revoked and he will serve the full six-month suspension. Costs are taxed to
Goebl.
                                                             Judgment accordingly.
         O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                _________________
         Scott J. Drexel, Disciplinary Counsel, and Jennifer A. Bondurant, Assistant
Disciplinary Counsel, for relator.
         Donald R. Hicks, for respondent.
                                _________________




                                            5